United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 12, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-50579
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                       KARL ANTHONY GONZALES,

                                                 Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. SA-91-CR-436-ALL


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

            Karl Anthony Gonzales, federal prisoner # 57726-080,

appeals the district court’s denial of his motion for a nunc pro

tunc judgment to amend his 1992 judgment of conviction with an

order that his federal sentence run concurrently with his state

sentence.    He sought credit toward his federal sentence for time

served on his subsequently imposed state sentence.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
          Gonzales’s motion was an unauthorized one over which the

district court did not have jurisdiction.    See United States v.

Early, 27 F.3d 140, 141-42 (5th Cir. 1994).     The denial of the

motion was correct. Id.   Gonzales’s request for the appointment of

counsel is DENIED.

          AFFIRMED; MOTION DENIED.




                                 2